DETAILED ACTION
Acknowledgements
The amendment filed 01/28/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 are amended.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant argues that “Creation, transfer, recordation, and/or use of a digital fund token is not a commercial interaction, a certain method of organizing human activity”. Examiner respectfully disagrees.
 Digital fund token is a digital representation funds as Specification PGPub ¶0024 explained. Conducting asset transaction is a commercial interaction.  Using digital fund token to conduct asset transaction is still a commercial interaction.  “commercial interaction” is  within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).
Applicant further argues “each of independent claims 1, 8, and 15 would integrate the purported judicial exception (abstract idea) into a practical application of the abstract idea” because of the improvement I and II. “the first improvement to the technology/technical field of computerized data storage and enforcement of digital asset ownership and use rights includes reducing processing and 
Independent claims 1, 8 and 15 recite “receive a creation request (i) including a digital signature… (ii) including a composition of…assets…; place…assets …into an escrow account…; create and transfer the digital fund token to the first account…; recording the creation and transfer of the digital fund token… on a distributed ledger”.  The additional element(s) of the claim(s) such as the use of digital signature, digital fund token, processors, and non-transitory computer-readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting asset transaction including receiving a request that comprises digital signature and assets composition, placing the assets into an escrow account, creating a digital fund token and place the token into a first account, recording the token creation and transaction on a distributed ledger. The claims disclose the use of a processor/computer as a tool to implement the abstract idea of a business process of assets transaction.  However, the claims do not disclose “the first improvement to the technology/technical field of computerized data storage and enforcement of digital asset ownership and use rights includes reducing processing and network load on the distributed ledger” and “This technological ownership of the digital fund token limits how the fund can be transferred and redeemed by requiring the digital signature” as applicant asserted.  The additional elements such as the use of digital signature, digital fund token, processors, and non-transitory computer-readable medium do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).  Therefore, the additional elements of the claims do not integrate the abstract idea into a practical application 
Additionally, the applicant argues that “each of independent claims 1, 8, and 15 would recite “significantly more” than the judicial exception”. Examiner respectfully disagrees.
The additional elements of using digital signature, digital fund token, processors, and non-transitory computer-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of asset transaction. “receive a creation request (i) including a digital signature… (ii) including a composition of…assets…; place…assets …into an escrow account…; create and transfer the digital fund token to the first account…; recording the 
The rejection maintains.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
In response to applicant’s argument that there is no combination of the Steiner, Wilson, O’Hara, and/or Magnolia references teaches or suggests all the claimed features of independent claims 1, 8 and 15, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Steiner is directed to creating and managing customized portfolios of assets. Wilson is directed to a method and system of digital asset (token) settlement, Wilson requires digital signature for digital asset (token) transfer and records digital token transaction on distributed ledger. O’Hara is directed to managing risk of targeted funds by rebalancing the funds composition (quantity of each of a plurality of different assets). Magnolia is directed to a method of auctions financial instruments. Magnolia uses escrow account for transferring auction asset. They are analogous art. 
Applicant argues “the Examiner has not provided any clear and explicit articulation of why a digital fund token would have been obvious to a person having ordinary skill in the art, even if funds and digital tokens were known.”.  Examiner respectfully disagrees.  

 Applicant further argues “the Examiner has not provided any clear and explicit articulation of why the particular digital fund token that is backed by different assets being placed in an escrow account as collateral of independent claim 1 would have been obvious to a person having ordinary skill in the art.”.  Examiner respectfully disagrees.
Escrow account is a century old concept.  It is often used when two parties are in the process of completing a transaction.  Further, Internet escrow has been around since the internet auction and commerce.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr., et al. and O’Hara et al. by adding support for escrow account in accordance with the teaching of Magnolia et al.. This modification prevents the assets being spent prematurely. 
Additionally, applicant argues “No combination of the cited art references teaches or suggests creating fund tokens of different assets backed by the assets themselves in escrow as enabled by the claim features of independent claim 1”, examiner respectfully disagrees.
Applicant’s above argument regarding the claims 1, 8 and 15 limitation “create and transfer the digital fund token to the first account based on the respective quantity of each of the plurality of different assets, wherein the digital fund token includes the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token, wherein redemption or transfer of the digital fund token from the first account requires the digital signature of the cryptographic key associated with the first account;” is a false assertion.  Steiner Figs. 7-8 illustrates creating funds with multiple assets and placing the funds in the first account, Wilson ¶0062 discloses digital token while Magnolia claim 12 discloses rebalancing fund based on the quantity of the assets, furthermore Wilson Fig.1 and ¶0037 discloses digital token 
See pages 9-16 of this office action for detail on 103 rejections.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 8-14 are directed to a method, claims 1-7 are directed to a system, and 15-20 are directed to a computer-readable storage medium.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) asset transaction. Specifically, the claims recite “receiving a creation request…; placing…assets …into an escrow account; creating and transferring … the digital fund token…; recording… token on a distributed ledger”, which is commercial interaction within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting asset transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-7 and 15-20 are system and product claims that are used to perform the method claims 8-14 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve asset transaction including receiving a request that comprises digital signature and assets composition, placing the assets into an escrow account, creating a digital fund token and place the token into a first account, recording the token creation and transaction on a distributed ledger.  This only uses the processor or computer system to automate or implement the abstract idea of performing asset transaction.  Dependent claims 2, 9 and 16 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing an asset transaction including receiving a request that comprises digital signature and assets composition, placing the assets into an escrow account, creating a digital fund token and place the token into a first account, recording the token creation and transaction on a distributed ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of digital signature, digital fund token, a processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”) in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”) and US Application Publication US20100088250A1 (“Magnolia et al.”).

Regarding claims 1, 8 and 15, Steiner teaches:
An asset trading system comprising (col 18 ln 25-41)
a processor; and (col 18 ln 25-41)
a memory communicatively coupled to the processor, the memory storing computer readable instructions that when executed by the processor causes the processor to: (col 18 ln 25-41)
receive a creation request (col 19 ln 18-33)
including data (i.e., amount to invest) (col 19 ln 18-33)
including a composition of at least one share of a fund (FIG. 8; col 24 ln 33-39)
in response to receiving the creation request:
create and transfer the fund to the first account, wherein the fund includes the composition of the at least one share of the fund; and (Figs. 7-8) 
record the creation and transfer of the fund to the first account on a ledger. (FIG. 27 item 64x; col 33 ln 23-33, col 38 ln 9-18) 
Steiner does not teach:
data is a digital signature, and 
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account as collateral for a digital fund token; 
based on the respective quantity of each of the plurality of different assets,
fund is digital fund token 
wherein redemption or transfer of the digital fund token from the first account requires the digital signature of the cryptographic key associated with the first account; and
a ledger is distributed ledger
However, Wilson, Jr. et al. teaches:
data is a digital signature of a cryptographic key associated with a first account, and (para 0037)
fund is digital fund token  (para 0062)
wherein redemption or transfer of the digital fund token from the first account requires the digital signature of the cryptographic key associated with the first account; and (Fig. 1; para 0037)
a ledger is distributed ledger (para 0062)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Customizable Investment Fund and Investing Education system of Steiner by utilizing distributed ledger, digital asset token, and private key signed electronic signature in 

Steiner and Wilson, Jr. et al. do not teach:
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account as collateral for a digital fund token; 
based on the respective quantity of each of the plurality of different assets,
However, O’Hara et al. teaches:
wherein the target outcome fund (i.e., digital fund token) includes the composition of the at least one share of the fund including the respective quantity of each of a plurality of different assets in the at least one share of the fund represented by the digital fund token, (claim 12)
create the target outcome fund (i.e. digital fund token) based on the respective quantity of each of the plurality of different assets, (claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner and Wilson, Jr., et al. by adding support of fund creation based on quantity of the assets in accordance with the teaching of O’Hara et al. This modification enhances investment strategy. (O’Hara et al. para 0004)

Steiner, Wilson, Jr. et al. and O’Hara et al. do not teach:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account as collateral for a digital fund token; 
However, Magnolia et al. teaches:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account as collateral for a digital fund token; (Fig. 7B items 13 and 19; paras 0081-0082, 0088-0089; claims 13 and 31)


With respect to claims 2, 9 and 16, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above.  Steiner further discloses:
in response to receiving the creation request and prior to creating the fund:
receive confirmation from the ledger that the plurality of different assets represented by the at least one share of the fund are associated with the first account. (col 19 ln 18-52)
Wilson, Jr. et al. discloses:
creating digital fund token (para 0062)
receive confirmation from distributed ledger (paras 0005, 0010; claim1)

With respect to claims 6 and 13, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above.  Steiner further discloses:
receive a transfer request; and (col 21 ln 27-33; claim 6)
Wilson, Jr. et al. discloses:
including the digital signature of the cryptographic key associated with the first account; (para 0037)
transfer the digital fund token from the first account to a second account; and (paras 0037, 0059, 0061)
record the transfer of the digital fund token from the first account to the second account on the distributed ledger.(para 0043)

Wish respect to claims 7, 14 and 20, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. discloses all the limitations as described above. Magnolia et al. further discloses:
wherein place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into the escrow account as collateral for the digital fund token includes placing a quantity of at least one of an exchange traded fund, a mutual fund, an index fund, a bond fund, a commodity fund, a currency fund, and a real estate fund into the escrow account as collateral for the digital fund token. (Fig. 7B items 13 and 19; paras 0058, 0082; claim 6)


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), and US Application Publication US20160260169A1 (“Arnold et al.”).

With respect to claims 3, 10 and 17, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above.  Wilson, Jr. et al. further discloses:
in response to receiving the creation request to and prior to creating the digital fund token:
create a plurality of digital tokens representing the plurality of different assets; and (abs, paras 0010, 0059, 0063)
record the creation of the plurality of digital tokens on the distributed ledger; and (abs, paras 0010, 0059, 0063)
creating the digital fund token (para 0062)
record on distributed ledger (abs; paras 0005, 0010; claim 1)
Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. do not teach:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and
record the escrow state of the plurality of different assets on the ledger.
However, Arnold et al. teaches:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and (para 0038)
record the escrow state of the plurality of different assets on the ledger. (para 0038)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. by adding the feature of utilizing an escrow account in accordance with the teaching of Arnold et al.. This modification improves asset validation process (Arnold et al. para 0038).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), and US Application Publication US20130282559A1 (“Pappas”).

With respect to claims 4, 11 and 18, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., and Magnolia et al. disclose all the limitations as described above.  Steiner further discloses:
receive a redemption request including data (i.e., investment vehicle symbol); and (FIG. 22 item 336, 338, 64A; col 34 ln 64 - col 35 ln 9)
Wilson, Jr. et al. discloses:
including data where data is digital signature of the cryptographic key associated with the first account (para 0037)


release the plurality of different assets represented by the at least one share of the fund from the escrow account; 
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Arnold et al. teaches:
release the plurality of different assets represented by the at least one share of the fund from the escrow account; (paras 0014, 0038)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. by adding the feature of releasing assets from escrow account in accordance with the teaching of Arnold et al.. This modification improves asset validation process (Arnold et al. para 0038).

Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. do not teach:
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Pappas teaches:
destroy the digital fund token; and (para 0060)
record the destruction of the digital fund token on the distributed ledger. (para 0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. by adding the feature of destroying the token and recording the destruction in accordance with the teaching of Pappas. This modification allows the combined system maintains the accurate transaction record.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), US Application Publication US20130282559A1 (“Pappas”), and International Application Publication WO2012123394A1 (“Kreft”).

With respect to claims 5, 12 and 19, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., Magnolia et al., Arnold et al., and Pappas disclose all the limitations as described above. Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas do not teach:
in response to receiving the redemption request and prior to destroying the digital fund token:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.
However, Kreft teaches:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and (pg 143 ln 20-27)
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.(pg 81 ln 19-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas  by adding the feature of removing token and record the removal prior destroying in accordance with the teaching of Kreft. This modification allows the combined system maintains the accurate transaction record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685